

VOTING AND SUPPORT AGREEMENT
This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
September 7, 2015, by and among Meredith Corporation, an Iowa corporation
(“Marigold”), Media General, Inc., a Virginia corporation (“Montage”), and each
of the Persons listed on Schedule A hereto (each, a “Shareholder” and,
collectively, the “Shareholders”).
W I T N E S S E T H:
WHEREAS, as of the date of this Agreement, each Shareholder is the record and/or
a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the
shares of Montage Voting Common Stock set forth opposite such Shareholder’s name
on Schedule A attached hereto (all such shares of Montage Voting Common Stock,
the “Owned Shares”, and together with any shares of Montage Voting Common Stock
over which a Shareholder acquires record or beneficial ownership after the date
hereof, the “Subject Shares”);
WHEREAS, concurrently herewith, Montage, Montage New Holdco, Inc., a Virginia
corporation and a direct, wholly owned subsidiary of Montage (“New Holdco”),
Montage Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned
subsidiary of New Holdco (“Merger Sub 1”), Montage Merger Sub 2, Inc., an Iowa
corporation and a direct, wholly owned subsidiary of New Holdco (“Merger Sub
2”), and Marigold are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as it may be amended from time to time, the “Merger
Agreement”), pursuant to which Montage and Marigold wish to effect a strategic
business combination by means of (a) a merger of Merger Sub 1 with and into
Montage (the “First Merger”), with Montage being the surviving corporation in
the First Merger, and (b) a merger of Merger Sub 2 with and into Marigold (the
“Second Merger”, and together with the First Merger, the “Mergers”, and the
effective time of the Second Merger, the “Second Merger Effective Time”), with
Marigold being the surviving corporation in the Second Merger;
WHEREAS, (i) the affirmative vote of holders of a majority of all votes cast by
holders of shares of Montage Voting Common Stock is the only vote of the holders
of any class or series of Montage’s capital stock necessary to approve the
Montage Charter Amendment and (ii) the affirmative vote of the holders of a
majority of all votes cast, including, for these purposes, abstentions, by
holders of shares of Montage Voting Common Stock is the only vote of the holders
of any class or series of Montage’s capital stock necessary to approve the New
Holdco Share Issuance (the affirmative votes described in clauses (i) and (ii),
together, the “Required Montage Vote”); and
WHEREAS, as a condition to the willingness of Marigold to enter into the Merger
Agreement, and as inducement and in consideration therefor, Marigold has
required that the Shareholders agree, and the Shareholders have agreed, in their
capacity as shareholders of Montage, to enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
SECTION 1.1    Defined Terms. For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.
SECTION 1.2    Other Definitions. For purposes of this Agreement:
(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. For purposes of this
Agreement, neither Marigold nor Montage shall be deemed to be an Affiliate of
any Shareholder.
(b)    “Montage Voting Common Stock” means the Voting Common Stock, no par
value, of Montage.
(c)    “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.
(d)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(e)    “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (a) the Second Merger
Effective Time, and (b) the termination of the Merger Agreement in accordance
with its terms; provided, however, the Voting Period shall be extended for 180
days from the date of termination if the Merger Agreement is terminated pursuant
to (i) Section 8.1(d) thereof due to a breach by Montage, New Holdco, Merger Sub
1 or Merger Sub 2, (ii) Section 8.1(e)(i) thereof, (iii) Section 8.1(f) thereof,
or (iv) Section 8.1(i) thereof by Marigold.
(f)    “Transfer” means (i) any direct or indirect sale, assignment, disposition
or other transfer, either voluntary or involuntary, of any capital stock or any
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or other agreement,
transaction or series of transactions, in each case that has an exercise or
conversion privilege or a settlement or payment mechanism determined with
reference to, or derived from the value of, the capital stock of Montage, and
that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequences of such capital stock or interest in capital stock,
whether any such transaction, swap or series of transactions is to be settled by
delivery of securities, in cash or otherwise; provided, that no Transfer shall
be deemed to have occurred as a result of the entry into, modification of or
existence of any bona fide pledge of capital stock in connection with a secured

2

--------------------------------------------------------------------------------



borrowing transaction, the pledgee with respect to which is a financial
institution in the business of engaging in secured lending and similar
transactions and which has entered into such transaction in the ordinary course
of business, or any foreclosure under any such pledge.
ARTICLE II    
VOTING AGREEMENT AND IRREVOCABLE PROXY
SECTION 2.1    Agreement to Vote.
(g)    Each Shareholder hereby agrees that during the Voting Period, at any
meeting of the shareholders of Montage, however called, or at any adjournment or
postponement thereof, or in connection with any written consent of the
shareholders of Montage or in any other circumstances upon which a vote, consent
or other approval of all or some of the shareholders of Montage is sought with
respect to the matters described in this Section 2.1, each Shareholder shall
vote (or cause to be voted), or execute (or cause to be executed) consents with
respect to, as applicable, all of the Subject Shares owned by such Shareholder
as of the applicable record date (x) in favor of the approval and adoption of
the Montage Charter Amendment, the New Holdco Share Issuance and the other
transactions contemplated by the Merger Agreement, and (y) against each of the
matters set forth in clauses (i), (ii), (iii) and (iv) below, whether such vote
or consent is required or requested pursuant to applicable Law or otherwise:
(i)    any Acquisition Proposal with respect to Montage or any other merger,
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Montage or any
other business combination involving Montage or any of its Subsidiaries or any
merger agreement or other definitive agreement with respect to any of the
foregoing, in each case, other than the First Merger and the other transactions
contemplated by the Merger Agreement and other than the Merger Agreement;
(ii)    any action or proposal to amend the Montage Organizational Documents,
other than the Montage Charter Amendment;
(iii)    any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Montage
contained in the Merger Agreement or of such Shareholder contained in this
Agreement; and
(iv)    any action, proposal, transaction or agreement involving Montage or any
of its Subsidiaries that is intended or would reasonably be expected to prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
consummation of the First Merger or the other transactions contemplated by the
Merger Agreement.
(h)    With respect to any meeting of the shareholders of Montage held during
the Voting Period, each Shareholder shall, or shall cause the holder of record
of its Subject Shares beneficially owned by such Shareholder on any applicable
record date to, appear at such meeting or otherwise cause its Subject Shares to
be counted as present thereat for purposes of establishing a quorum. Any vote
required to be cast or consent required to be executed pursuant to this Section
2.1 shall

3

--------------------------------------------------------------------------------



be cast or executed in accordance with the applicable procedures relating
thereto so as to ensure that it is duly counted for purposes of recording the
results of that vote or consent.
(i)    Except as explicitly set forth in this Section 2.1, nothing in this
Agreement shall limit the right of a Shareholder to vote (or cause to be voted),
including by proxy or written consent, if applicable, in favor of, or against or
to abstain with respect to, any matters presented to the shareholders of
Montage.
SECTION 2.2    Grant of Irrevocable Proxy. Each Shareholder hereby irrevocably
appoints Marigold and any of its respective designees, and each of them
individually, as such Shareholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to such Shareholder’s Subject Shares as of the applicable record date,
in each case solely to the extent and in the manner specified in Section 2.1
(the “Proxy Matters”). This proxy is given to secure the performance of the
duties of such Shareholder under this Agreement. Such Shareholder shall not
directly or indirectly grant any Person any proxy (revocable or irrevocable),
power of attorney or other authorization with respect to any of its Subject
Shares that is inconsistent with Section 2.1 or this Section 2.2. It is
expressly agreed that the proxy granted herein shall survive beyond the eleventh
month after the date hereof to the extent the Voting Period is still in effect.
SECTION 2.3    Nature of Irrevocable Proxy. The proxy granted pursuant to
Section 2.2 by each Shareholder shall be irrevocable during the Voting Period,
shall be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by such
Shareholder with regard to such Shareholder’s Subject Shares in respect of the
Proxy Matters, and such Shareholder acknowledges that the proxy constitutes an
inducement for Marigold to enter into the Merger Agreement. The proxy granted by
each Shareholder is a durable proxy and shall survive the bankruptcy,
dissolution, death or incapacity of such Shareholder. The proxy granted
hereunder shall terminate only upon the expiration of the Voting Period.
ARTICLE III    
COVENANTS
SECTION 3.1    Restriction on Transferring Subject Securities.
(a)    Each Shareholder agrees that such Shareholder shall not, during the
period from and including the date of this Agreement through and including the
earlier to occur of (i) the date the Required Montage Vote shall have been
obtained, and (ii) the termination of the Merger Agreement in accordance with
its terms, Transfer, or cause or permit the Transfer of, any or all of such
Shareholder’s Subject Shares, or any voting rights with respect thereto.
(b)    The restrictions set forth in Section 3.1(a) shall not apply to:
(i)    any Transfer of Subject Shares that is approved in writing by Marigold;
or
(ii)    any Transfer of Subject Shares, provided that (x) the transferee shall
concurrently with such Transfer execute a customary joinder in form and
substance reasonably satisfactory to Marigold agreeing to be a “Shareholder”
hereunder if such

4

--------------------------------------------------------------------------------



transferee is not already a party to this Agreement, provided that the
transferee’s obligations under this Agreement shall terminate on the earlier to
occur of (1) the date the Required Montage Vote shall have been obtained, and
(2) the termination of the Merger Agreement in accordance with its terms, (y)
the Shareholder that beneficially owns the Transferred Subject Shares prior to
the Transfer shall be responsible for such transferee’s (and its direct or
indirect subsequent transferees’) performance of its (or their) obligations as a
Shareholder under this Section 3.1, and (z) any such Transfer of Subject Shares
will not result in the conversion of such shares of Montage Voting Common Stock
into shares of Montage Non-Voting Common Stock.
(c)    Each Shareholder agrees with, and covenants to, Marigold that such
Shareholder shall not request that Montage register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any or all
of the Shareholder’s Subject Shares, unless such Transfer is made in compliance
with this Agreement.
(d)    Any Transfer or attempted Transfer of Subject Shares or voting rights
with respect thereto in violation of this Section 3.1 shall, to the fullest
extent permitted by Law, be null and void ab initio, and Montage shall not, and
shall instruct its transfer agent and other third parties not to, record or
recognize any such purported transaction on the share register of Montage.
SECTION 3.2    No Shop Obligations of Each Shareholder.
(a)    Each Shareholder shall, and each Shareholder shall cause each of its
Representatives to, immediately cease and cause to be terminated any discussions
existing as of the date of this Agreement with any Person that relate to any
Acquisition Proposal or Acquisition Inquiry in respect of Montage proposed on or
prior to the date hereof. Each Shareholder agrees that, during the Voting
Period, such Shareholder shall not, and such Shareholder shall cause its
Representatives acting on its behalf not to, directly or indirectly, (i)
solicit, initiate, knowingly encourage or knowingly facilitate the making,
submission or announcement of any Acquisition Proposal with respect to Montage
or Acquisition Inquiry with respect to Montage, (ii) furnish any non-public
information regarding Montage or any of its Subsidiaries (or such Shareholder’s
Subject Shares, or any interest therein) to any Person who has made an
Acquisition Proposal with respect to Montage or Acquisition Inquiry with respect
to Montage, (iii) engage in discussions or negotiations with any Person who has
made any Acquisition Proposal with respect to Montage or Acquisition Inquiry
with respect to Montage (other than discussions in the ordinary course of
business that are unrelated to an Acquisition Proposal or Acquisition Inquiry,
which shall be permitted), (iv) approve, endorse or recommend any Acquisition
Proposal with respect to Montage or Acquisition Inquiry with respect to Montage
or withdraw or propose to withdraw its approval and recommendation in favor of
this Agreement and the transactions contemplated hereby, including the First
Merger and Second Merger; or (v) enter into any letter of intent, agreement in
principle, merger, acquisition, purchase or joint venture agreement or other
similar agreement for any Acquisition Transaction with respect to Montage
(“Restricted Activities”). A Shareholder shall promptly notify Montage and
Marigold orally and in writing of any such Acquisition Proposal or Acquisition
Inquiry received by the Shareholder in its capacity as a shareholder of Montage
(including the identity of the Person making or submitting such Acquisition
Proposal or Acquisition Inquiry and the terms thereof and all modifications
thereto).

5

--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, solely to the extent that Montage is
permitted to engage in any Restricted Activities pursuant to Section 6.11 of the
Merger Agreement, each Shareholder and its Representatives may participate in
such Restricted Activities, provided that (i) such Shareholder has not breached
this Section 3.2 and (ii) such action by such Shareholder and its
Representatives would be permitted to be taken by Montage pursuant to
Section 6.11 of the Merger Agreement.
SECTION 3.3    No Conversion of Montage Voting Common Stock. Each Shareholder
agrees that, without the prior written consent of Marigold, during the Voting
Period, such Shareholder shall not cause any shares of Montage Voting Common
Stock held of record or beneficially owned by such Shareholder to be converted
into shares of Montage Non-Voting Common Stock, and such Shareholder shall take
all action necessary so that shares of Montage Voting Common Stock that are
Subject Shares are not converted into shares Montage Non-Voting Common Stock.
Each Shareholder agrees with, and covenants to, Marigold that such Shareholder
shall not request that Montage register the conversion (book-entry or otherwise)
of any certificate or uncertificated interest representing any or all of the
shares of Montage Voting Common Stock that are Subject Shares into Montage
Non-Voting Common Stock. Any conversion of shares of Montage Voting Common Stock
in violation of this Section 3.3 shall, to the fullest extent permitted by Law,
be null and void ab initio, and Montage shall not, and shall instruct its
transfer agent and other third parties not to, record or recognize any such
purported conversion on the share register of Montage.
ARTICLE IV    
GENERAL COVENANTS
SECTION 4.1    General Covenants. Each Shareholder agrees that such Shareholder
shall not:
(c)    enter into any agreement, commitment, letter of intent, agreement in
principle or understanding with any Person or take any other action that
violates or conflicts with, or would reasonably be expected to violate or
conflict with, such Shareholder’s covenants and obligations under this
Agreement; or
(d)    take any action that restricts or otherwise adversely affects such
Shareholder’s legal power, authority and right to comply with and perform such
Shareholder’s covenants and obligations under this Agreement.
SECTION 4.2    Cooperation. Each Shareholder shall reasonably cooperate with
Marigold and Montage in connection with Marigold’s and Montage’s efforts to make
any necessary filings and submissions with, and obtain any necessary consents,
approvals, waivers and authorizations of, and actions or nonactions by, any
Governmental Entity or any third party necessary to be made in connection with
the transactions contemplated by the Merger Agreement, and shall provide to
Marigold and/or Montage reasonably promptly any information regarding such
Shareholder and its Affiliates as shall be reasonably requested by Marigold or
Montage in connection with such efforts. Each Shareholder shall make as promptly
as practicable all necessary filings and submissions required to be made by it
with any Governmental Entity in connection with the transactions contemplated by
the Merger Agreement.

6

--------------------------------------------------------------------------------



ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
Each Shareholder hereby represents and warrants to Marigold and Montage as
follows:
SECTION 5.1    Authorization. Such Shareholder has all necessary legal capacity,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
such Shareholder and, assuming it has been duly and validly authorized, executed
and delivered by the other parties hereto, constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except to the extent that enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity.
SECTION 5.2    Ownership of Subject Shares. As of the date hereof, such
Shareholder does not own, beneficially or of record, any shares of Montage
Voting Common Stock or any other securities of Montage other than such
Shareholder’s Owned Shares listed opposite such Shareholder’s name on Schedule A
attached hereto. As of the date hereof, except as set forth on Schedule A
attached hereto, such Shareholder is the sole record and/or a beneficial owner
of all of such Shareholder’s Owned Shares, free and clear of all Liens,
including any restriction on the right to vote or otherwise transfer such Owned
Shares, except as provided under this Agreement, including, without limitation,
pledges contemplated by the terms of this Agreement, or pursuant to any
applicable restrictions on transfer under the Securities Act.
SECTION 5.3    Power to Vote Shares. Such Shareholder has sole voting power,
sole power to issue instructions with respect to the matters set forth in this
Agreement, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Shareholder’s Subject
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement. Any
proxies granted by such Shareholder in respect of any or all of its Owned Shares
prior to and including the date hereof (except as set forth herein) in respect
of the Proxy Matters have been revoked.
SECTION 5.4    No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws) and except for any filing required under Section 13 or Section
16 under the Exchange Act, and except for all necessary filings and submissions
required to be made by a Shareholder with any Governmental Entity in connection
with the transactions contemplated by the Merger Agreement, (x) no filing with,
and no permit, authorization, consent or approval of, any Governmental Entity or
any other Person (other than such approvals of such Shareholder’s Affiliates as
have been obtained on or prior to the date hereof) is necessary for the
execution of this Agreement by such Shareholder and the performance by such
Shareholder of its obligations hereunder, and (y) none of the execution and
delivery of this Agreement by such Shareholder, or the consummation by such
Shareholder of the transactions contemplated by this Agreement or compliance by
such Shareholder with any of the provisions of this Agreement shall (i) conflict
with or result in any breach of the organizational documents, if applicable, of
such Shareholder, (ii) result in, give rise to or constitute a violation or
breach of or a default (or any event which with notice or lapse of time or both
would become a violation, breach or default) under, or give to others any rights
of termination, amendment, acceleration or cancellation

7

--------------------------------------------------------------------------------



of, or result in the creation of a Lien on any of the Subject Shares pursuant
to, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, contract, lease, license, permit, agreement, commitment, arrangement,
understanding, or other obligation of any kind to which such Shareholder is a
party or by which such Shareholder or any of its Subject Shares are bound, or
(iii) violate any applicable law, rule, regulation, order, judgment, or decree
applicable to such Shareholder, except for in each case under clauses (i) and
(ii) as would not impair such Shareholder’s ability to perform its obligations
under this Agreement.
SECTION 5.5    Transaction Fee. Except as otherwise disclosed by such
Shareholder to Marigold in writing prior to the date of this Agreement, such
Shareholder and its Affiliates have not employed any investment banker, broker
or finder in connection with the transactions contemplated by the Merger
Agreement who might be entitled to any fee or any commission in connection with
or upon consummation of the Merger or the transactions contemplated by this
Agreement.
SECTION 5.6    Acknowledgement. Such Shareholder understands and acknowledges
that Marigold is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES OF MARIGOLD
Marigold hereby represents and warrants to the Shareholders as follows:
SECTION 6.1    Authorization. Marigold has all necessary legal capacity,
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Marigold and, assuming it has been duly and validly
executed and delivered by the other parties hereto, constitutes a legal, valid
and binding obligation of Marigold, enforceable against Marigold in accordance
with the terms of this Agreement, except to the extent that enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and (ii) general principles of equity.
SECTION 6.2    No Conflicts. Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person is necessary for the
execution of this Agreement by Marigold and the performance by Marigold of its
obligations hereunder, and (y) none of the execution and delivery of this
Agreement by Marigold, or the consummation by Marigold of the transactions
contemplated by this Agreement or compliance by Marigold with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
the organizational documents of Marigold, (ii) conflict with, result in any
violation of, require any consent under or constitute a default (whether with
notice or lapse of time or both) under any of the terms, conditions or
provisions of any note, contract, lease, license, permit, agreement, commitment,
arrangement, understanding, mortgage, bond, indenture, or other obligation of
any kind to which Marigold is a party or by which Marigold or any of its
properties is bound; or (iii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or other Governmental Entity that is
binding on Marigold or any of its properties, except for in each

8

--------------------------------------------------------------------------------



case under clauses (i) through (iii) as would not impair the ability of such
party to perform its obligations under this Agreement.
ARTICLE VII    
TERMINATION
SECTION 7.1    This Agreement and all obligations of the parties hereunder shall
automatically terminate upon the expiration of the Voting Period. Upon the
termination of this Agreement, none of the parties hereto shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect; provided, however, that Section 8.2 and Sections 8.6 through 8.13
shall survive termination of this Agreement. Notwithstanding the foregoing,
termination of this Agreement shall not relieve any party from any liability, or
prevent any party from seeking any remedies (at law or in equity) against any
other party, for that party’s breach of any of its representations, warranties,
covenants or obligations under this Agreement prior such termination.
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.1    No Agreement as Director or Officer. Notwithstanding any
provision of this Agreement to the contrary, the Shareholders have entered into
this Agreement in their capacity as shareholders of Montage, and nothing in this
Agreement shall limit, restrict or otherwise affect Soohyung Kim in his capacity
as a director of Montage from acting in such capacity or voting in his sole
discretion on any matter, including in exercising rights under the Merger
Agreement.
SECTION 8.2    Publication. Each Shareholder hereby consents to and authorizes
Montage and/or Marigold to publish and disclose in any and all applicable
filings with the SEC, the FCC or any other Governmental Entity, and any other
announcements, disclosures or filings required by applicable Law such
Shareholder’s identity and ownership of shares of Montage Voting Common Stock
and the nature of such Shareholder’s commitments, arrangements and
understandings pursuant to this Agreement and/or the Merger Agreement; provided
that Montage and Marigold shall give each Shareholder and its legal counsel a
reasonable opportunity to review and comment on such publications or disclosures
prior to being made public.
SECTION 8.3    Amendments, Waivers, etc. This Agreement may be amended by an
instrument in writing signed on behalf of Montage and each of the Shareholders
that would be bound by such amendment. Any agreement on the part of any party
hereto to any waiver of compliance with any representations, warranties,
covenants or agreements contained in this Agreement shall be valid only if set
forth in a written instrument signed on behalf of such party. The waiver by any
party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.
SECTION 8.4    Enforcement of Agreement; Specific Performance. The Shareholders
acknowledge and agree that Marigold would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by any Shareholder could not be adequately
compensated by monetary damages alone and that Marigold would not have any

9

--------------------------------------------------------------------------------



adequate remedy at law. Accordingly, Marigold shall be entitled (in addition to
any other remedy that may be available to it whether in law or equity, including
monetary damages) to seek and obtain (a) enforcement of any provision of this
Agreement by a decree or order of specific performance and (b) a temporary,
preliminary and/or permanent injunction to prevent breaches or threatened
breaches of any provisions of this Agreement without posting any bond or
undertaking. The Shareholders further agree that they shall not object to the
granting of injunctive or other equitable relief on the basis that there exists
adequate remedy at law. Each Shareholder hereby expressly further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate or that an award of specific performance is not an appropriate remedy
for any reason at law or in equity and (ii) any requirement under any Law to
post security as a prerequisite to obtaining equity relief. Each Shareholder
agrees that Marigold’s initial choice of remedy will be to seek specific
performance of this Agreement in accordance with its terms. If a court of
competent jurisdiction denies such relief, Marigold may seek alternative
remedies, including damages in the same or another proceeding.
SECTION 8.5    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
(a)    If to Marigold, addressed to it at:
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: John Zieser
Facsimile: (512) 284-3840
with a copy (which shall not constitute notice) to:

Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
Attention: J. Kevin Mills
Facsimile: (202)842-7899
(b)    If to Montage, addressed to it at:
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23293
Attention: Andrew C. Carington, Esq.
Facsimile: (804) 887-7021

10

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Philip Richter, Esq.
Facsimile: (212) 859-4000
(c)    If to any Shareholder, addressed to it at the address set forth below
such Shareholder’s signature hereto:
with a copy (which shall not constitute notice) to:

c/o Standard General LP
767 Fifth Avenue, 12th Floor
Attention: Joseph Mause
Facsimile: (212) 257-4738
or, in each case, to that other address as any party shall specify by written
notice so given, and notice shall be deemed to have been delivered as of the
date so telecommunicated or personally delivered.
SECTION 8.6    Headings; Titles. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” This Agreement
shall not be interpreted or construed to require any person to take any action,
or fail to take any action, if to do so would violate any applicable Law.
SECTION 8.7    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
SECTION 8.8    Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.
SECTION 8.9    Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned

11

--------------------------------------------------------------------------------



by any of the parties; provided that Marigold may assign its rights, interests
or obligations hereunder to one or more of its Subsidiaries. This Agreement
shall be binding upon and shall inure to the benefit of Marigold and its
respective successors and assigns and shall be binding upon the Shareholders and
the Shareholders’ successors, assigns, heirs, executors and administrators.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person (other
than, in the case of Marigold or its respective successors and assigns and, in
the case of the Shareholders, the Shareholders’ successors, assigns, heirs,
executors and administrators) any rights, remedies, obligations or liabilities
under or by reason of this Agreement. Each of the Shareholders, Montage and
Marigold shall take any further action and execute any other instruments as may
be reasonably requested by the other parties to this Agreement to effectuate the
intent of this Agreement.
SECTION 8.10    Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.
SECTION 8.11    Governing Law and Consent to Jurisdiction. This Agreement and
all claims or causes of action (whether in contract, tort or otherwise) that may
be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed and construed in accordance with the internal
Laws of the State of Delaware, without regard to any applicable conflicts of law
principles that would result in the application of the Laws of any other
jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Chancery Court of the State of Delaware and any state
appellate court therefrom or, if such court lacks subject matter jurisdiction,
the United States District Court sitting in New Castle County in the State of
Delaware, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 8.5 shall be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER IN CONTRACT OR TORT OR OTHERWISE) ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 8.12    Counterparts; Facsimiles. This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement and shall become

12

--------------------------------------------------------------------------------



effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.
SECTION 8.13    Liability. The rights and obligations of each of the
Shareholders under this Agreement shall be several and not joint. All references
to actions to be taken by the Shareholders, or representations and warranties to
be made, under this Agreement refer to actions to be taken or representations
and warranties to be made by Shareholders acting severally and not jointly.
Except for any liability for claims, losses, damages, liabilities or other
obligations arising out of an Shareholder’s failure to perform its obligations
hereunder, Marigold agrees that no Shareholder (in its capacity as a Shareholder
of Montage) will be liable for claims, losses, damages, liabilities or other
obligations resulting from or relating to the Merger Agreement, including any
breach by Montage of the Merger Agreement, and that Montage shall not be liable
for claims, losses, damages, liabilities or other obligations resulting from or
related to any Shareholder’s failure to perform its obligations hereunder.
SECTION 8.14    No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in any other person any direct or indirect ownership or
incident of ownership of or with respect to any Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the holder thereof, and no other person shall
have any authority to exercise any power or authority to direct any Shareholder
in the voting of any of the Subject Shares except as provided in this Agreement.
SECTION 8.15    No Effect on Montage Voting Common Stock. Notwithstanding
anything to the contrary in this Agreement or in Montage’s Amended and Restated
Articles of Incorporation, Montage agrees that neither the execution and
delivery by the Shareholders of this Agreement nor the performance by the
Shareholders of any of the obligations hereunder will have any adverse effect on
the Shareholders’ ownership of Montage Voting Common Stock. Without limiting the
foregoing, in no event shall the execution and delivery by the Shareholders of
this Agreement or the performance by the Shareholders of any of their
obligations hereunder be deemed to constitute a Transfer of any Subject Shares
or result in the conversion of any Subject Shares held by the Shareholders into
shares of Montage Non-Voting Common Stock.
(Signature pages follow)





13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Montage, Marigold and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.


MEDIA GENERAL, INC.




By: /s/ Andrew C. Carington__            
Name:     Andrew C. Carington
Title:     Vice President, General Counsel and Secretary





Signature Page to Voting and Support Agreement (SG)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Montage, Marigold and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.


MEREDITH CORPORATION




By: /s/ Joseph Ceryance    
Joseph H. Ceryanec
Chief Financial Officer





Signature Page to Voting and Support Agreement (SG)

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Montage, Marigold and the Shareholders have caused this
Agreement to be duly executed as of the day and year first above written.




SHAREHOLDERS:


STANDARD GENERAL FUND L.P.






By: /s/ Joseph Mause_    
Name:    Joseph Mause
Title:     Chief Financial Officer of the Manager


Address: c/o Standard General LP
767 Fifth Avenue, 12th Floor
New York, NY 10153


STANDARD GENERAL COMMUNICATIONS, LLC






By:/s/ Joseph Mause_                
Name:     Joseph Mause
Title:     Chief Financial Officer of the Manager


Address: c/o Standard General LP
767 Fifth Avenue, 12th Floor
New York, NY 10153







Signature Page to Voting and Support Agreement (SG)

--------------------------------------------------------------------------------




Schedule A
Ownership of Montage Voting Common Stock




Shareholder
Shares of Montage Voting Common Stock
Standard General Fund L.P.
3,749,526 shares owned of record by Standard General Fund L.P.


15,128,683 shares owned of record by Standard General Communications LLC that
are beneficially owned by Standard General Fund L.P.


Standard General Communications LLC


15,128,683 shares owned of record by Standard General Communications LLC



Notes:


1.
Certain of the Subject Shares are held in street name.



2.
Certain of the Subject Shares are subject to a pledge to secure a margin
account.




Schedule A